Citation Nr: 0336875	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1985 to 
September 1988.  The appellant has also reported unverified 
active service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the disability rating 
for the appellant's service-connected sarcoidosis from a 
noncompensable rating to a 30 percent disability, effective 
from June 17, 1999.  This case also comes before the Board on 
appeal from an April 2001 rating decision, which denied the 
appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.

In a May 2002 decision, the Board denied the appellant's 
claims that were on appeal and remanded the issue of 
entitlement to an effective date earlier than June 17, 1999, 
for a 30 percent disability rating for sarcoidosis to afford 
the appellant an opportunity to perfect an appeal of that 
issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  On February 10, 2003, the 
Court, acting on a joint motion to remand the appeal, vacated 
that part of the May 6, 2002 Board decision that had denied 
the appellant's claims and remanded the case to the Board.


REMAND

As indicated in the January 2003 Joint Motion for Remand 
filed before the Court, in November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA 
regulations implementing the VCAA).  See also Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The VCAA redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also VAOPGCPREC 7-
2003 (Nov. 19, 2003) (determining that VA regulations 
implementing the VCAA are more favorable to claimants than 
the law in effect prior to their enactment).  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  A remand is necessary in the instant case for 
compliance with the provisions of the VCAA.  See 38 C.F.R. 
§ 19.9 (2003).  In order to comply with the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Quartuccio v. Principi, 16 Vet. App. 183, the 
veteran should be notified of the evidence and information 
necessary to substantiate his claims, including which portion 
of that evidence, if any, he is responsible to provide and 
which  portion, if any, VA is responsible to obtain on his 
behalf.  See Quartuccio, 16 Vet. App. at 187.

Finally, the Board notes that the appellant was last afforded 
a VA examination to evaluate the severity of his service-
connected sarcoidosis in December 2000.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and any other 
applicable legal precedent are fully 
complied with and satisfied, including 
informing the appellant of the period of 
time which he has to submit additional 
evidence.  Particular attention should be 
paid to the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The appellant should be afforded a VA 
miscellaneous respiratory diseases 
examination to evaluate the severity of 
his service-connected sarcoidosis.  The 
claims folder, including the reports of 
VA examinations in November 1997, January 
1999, March 1999, June 1999,December 
2000; the report of pulmonary function 
tests conducted in April 2000; the report 
of a December 2000 x-ray examination of 
the appellant's chest; the January 16, 
2001 statement of a VA physician; and the 
report of a February 2001 computed 
tomography examination of the appellant's 
chest, should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

Pulmonary function tests should be 
conducted.  Spirometric pulmonary 
function testing should include FVC, FEV-
1, the FEV-1 as a percentage of the 
predicted FEV-1, and the FEV-1/FVC ratio.  
Both pre- and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not.  If the DLCO was not done 
as a routine part of pulmonary function 
testing, the examiner should use his or 
her judgment, based on the specific 
condition (e.g., whether it is 
obstructive, interstitial, etc.) and 
other available information about the 
condition, as to whether a DLCO test is 
needed.  If it may provide useful 
information about the severity of the 
condition, it should be requested and 
reviewed before the examination report is 
submitted.  If the examiner determines 
that the DLCO test is not needed, a 
statement as to why not (e.g., there are 
decreased lung volumes that would not 
yield valid test results) should be 
included in the report.

The examiner should note specifically 
whether the appellant's sarcoidosis 
requires "systemic high dose 
(therapeutic) corticosteroids for 
control" and whether the appellant's 
sarcoidosis requires "chronic low does 
(maintenance) or intermittent 
corticosteroids."  Finally, the examiner 
is requested to The examiner should offer 
an opinion as to effect of the 
appellant's service-connected sarcoidosis 
on activities generally required in an 
employment situation.  The examiner 
should note what factors and objective 
findings support that opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should set 
forth all pertinent laws and regulations 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


